Exhibit 10.1

EXECUTION VERSION

 

 

 

TRANSITION SERVICES AGREEMENT

by and between

PFIZER INC.

and

UPJOHN INC.

Dated as of November 16, 2020

 

 

 



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of November 16,
2020 (the “Effective Date”), is by and between Pfizer Inc., a Delaware
corporation (“Pluto”), and Upjohn Inc., a Delaware corporation (“Spinco”) (each,
a “Party” and together, the “Parties”).

R E C I T A L S

WHEREAS, Pluto and Spinco have entered into a Separation and Distribution
Agreement, dated as of July 29, 2019 (as amended, modified or supplemented from
time to time in accordance with its terms, the “Separation Agreement”), pursuant
to which Pluto and Spinco have agreed to separate the Spinco Business from the
Pluto Business so that, as of the Distribution Date, the Spinco Business is held
by members of the Spinco Group and the Pluto Business is held by members of the
Pluto Group (the “Separation”);

WHEREAS, after the Separation, Spinco shall become a standalone publicly traded
company, pursuant to the terms of the Separation Agreement and a Business
Combination Agreement, dated as of July 29, 2019 (as amended, modified or
supplemented from time to time in accordance with its terms, the “Business
Combination Agreement”), by and among Pluto, Spinco, Mylan N.V., a public
company with limited liability incorporated under the laws of the Netherlands,
and certain of their Affiliates; and

WHEREAS, in order to provide for an orderly transition from the Spinco Business
operating as a division of Pluto to operating as a standalone publicly traded
company, Pluto and Spinco have agreed to enter into this Agreement, pursuant to
which Pluto shall provide, or shall cause the applicable members of the Pluto
Group or, to the extent permitted hereunder, third parties to provide, to Spinco
and the applicable members of the Spinco Group certain services on an interim
basis after the Effective Date, subject to and in accordance with the terms of
this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. Capitalized terms used in this Agreement shall
have the meanings ascribed to such terms in this Agreement, including as
specified in this Section 1.1. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Separation
Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement.



--------------------------------------------------------------------------------

“Assignee Party” has the meaning set forth in Section 4.1(c).

“Assigning Party” has the meaning set forth in Section 4.1(c).

“Baseline Period” means the period from January 1, 2019 to the Effective Date.

“Breaching Party” has the meaning set forth in Section 7.2.

“Business Combination Agreement” has the meaning set forth in the recitals to
this Agreement.

“Compliance Concern” has the meaning set forth in Section 2.11(a).

“Consent” has the meaning set forth in Section 2.6.

“Cost-Plus Charge” has the meaning set forth in Section 3.1(c).

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Excluded Services” has the meaning set forth in Section 2.1(a).

“Extension Charge” has the meaning set forth in Section 3.1(d).

“Force Majeure” has the meaning set forth in Section 9.14.

“Information Systems” means (a) computer systems, servers, workstations,
routers, hubs, switches, data communications networks (other than the Internet)
and other information technology equipment used to create, store, transmit,
exchange or receive information, voice or data and (b) documentation, user
manuals, and training manuals documenting the functionality or use of any of the
foregoing.

“Initial Service Period” means, with respect to any Service, an initial term of
twenty-four (24) months or any shorter or longer period of time otherwise
specified in Exhibit A under the heading “Service Period” applicable to such
Service.

“Intellectual Property” means all intellectual property rights throughout the
world, including: (i) patents and patent applications and all related
provisionals, divisionals, continuations, continuations-in-part, reissues,
reexaminations, extensions and substitutions of any of the foregoing,
(ii) trademarks, service marks, names, corporate names, trade names, domain
names, social media names, tags or handles, logos, slogans, trade dress, design
rights, and other similar designations of source or origin, together with the
goodwill symbolized by any of the foregoing, whether or not registered or
applied for registration, including common law trademark rights,
(iii) copyrights and copyrightable subject matter, whether or not registered or
applied for registration, (iv) technical, scientific, regulatory and other
information, designs, ideas, inventions (whether patentable or unpatentable and
whether or not reduced to practice), research and development, discoveries,
results, creations, improvements, know-how, techniques and data (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, safety, quality control, manufacturing and preclinical and
clinical data), technology,

 

-2-



--------------------------------------------------------------------------------

algorithms, procedures, plans, processes, practices, methods, trade secrets,
instructions, formulae, formulations, compositions, specifications, and
marketing, pricing, distribution, cost and sales information, tools, materials,
apparatus, creations, improvements, works of authorship in any media,
confidential, proprietary or nonpublic information, and other similar materials,
and all recordings, graphs, drawings, reports, analyses and other writings, and
other tangible embodiments of the foregoing in any form whether or not listed
herein, (v) Software and (vi) applications, registrations and common law rights
for the foregoing.

“LCA” has the meaning set forth in Section 9.15.

“Non-Breaching Party” has the meaning set forth in Section 7.2.

“Omitted Service” has the meaning set forth in Section 2.4.

“Out-of-Pocket Costs” has the meaning set forth in Section 3.1(b).

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Pluto” has the meaning set forth in the preamble to this Agreement.

“Pluto Costs” means internal and out-of-pocket costs or expenses incurred by
Pluto or members of its Group that would have been incurred by any of them in
the ordinary course of decommissioning or ceasing to continue conducting the
Spinco Business (or any part thereof) or any of their other businesses absent
the transactions contemplated by the Separation Agreement and the Business
Combination Agreement, including redundancy costs, write-off costs, costs of
internal archiving or decommissioning, or losses of volume benefits under third
party contracts, in each case to the extent incurred as a result of such
decommissioning or cessation.

“Pluto Indemnified Parties” has the meaning set forth in Section 5.1(b).

“Pluto Managed Control or Process” has the meaning set forth in Section 2.13.

“Recipient” has the meaning set forth in Section 3.2(a).

“Response Notice” has the meaning set forth in Section 2.3(b).

“Security Requirements” has the meaning set forth in Section 2.10(d).

“Senior Manager” means Doug Amann, in the case of Pluto, and Amy Humble, in the
case of Spinco, or any individual designated in writing by Pluto or Spinco,
respectively, to succeed or replace such designee during the Term hereof.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

“Service Extension” has the meaning set forth in Section 2.5.

“Service Extension Period” has the meaning set forth in Section 2.5.

 

-3-



--------------------------------------------------------------------------------

“Service Fees” has the meaning set forth in Section 3.1(a).

“Service Functional Lead” has the meaning set forth in Section 2.7.

“Service Noncompliance” has the meaning set forth in Section 2.2(a).

“Service Period” means the Initial Service Period, together with any Service
Extension Periods.

“Service Taxes” has the meaning set forth in Section 3.2(b).

“Services” has the meaning set forth in Section 2.1(a).

“Spinco” has the meaning set forth in the preamble to this Agreement.

“Spinco Business Data” has the meaning set forth in Section 4.1(b).

“Spinco Indemnified Parties” has the meaning set forth in Section 5.1(a).

“Subcontractor” has the meaning set forth in Section 2.2(b).

“Supplier” has the meaning set forth in Section 3.2(a).

“Term” has the meaning set forth in Section 7.1.

“Termination Notice” has the meaning set forth in Section 2.3(b).

“Transition Plan” has the meaning set forth in Section 2.8.

“Transition Representative” has the meaning set forth in Section 2.7.

“VAT” means (A) any Tax imposed in compliance with the council directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (B) any other Tax of a similar nature, however denominated, to
the Taxes referred to in clause (A) above, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, the Taxes
referred to in clause (A) above, or imposed elsewhere (including goods and
services Taxes, but excluding transfer Tax, stamp duty and other similar Taxes).

“Withdrawal Notice” has the meaning set forth in Section 2.3(b).

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

SERVICES; STANDARD OF PERFORMANCE

Section 2.1 Services.

(a) Subject to the terms and conditions of this Agreement, beginning on the
Effective Date and continuing for the duration of the applicable Service Period,
Pluto shall provide, or cause to be provided, to Spinco and the applicable
members of the Spinco Group the services identified in Exhibit A, as such
Exhibit A may be supplemented or modified from time to time in accordance with
the provisions of this Agreement (the “Services”). Notwithstanding anything to
the contrary herein, the Services shall exclude any services not expressly set
forth in Exhibit A (it being understood that any Omitted Services added to
Exhibit A pursuant to Section 2.4 shall not be so excluded), including the
services identified in Exhibit B (the “Excluded Services”). The provision to the
Spinco Business of any Excluded Services shall be discontinued as of the
Effective Date.

(b) The Services shall only be used by Spinco and the applicable members of the
Spinco Group, and only to the extent in connection with the operation of the
Spinco Business, and shall not be used by Spinco or any member of the Spinco
Group for any other purpose or (except as expressly permitted in accordance with
Section 2.3(d)) in any other manner (including as to scope, volume and location)
than the purpose or manner in which such Services were used by Pluto and its
Affiliates in connection with the operation of the Spinco Business during the
Baseline Period (together with organic growth of the Spinco Business during the
Term). No member of the Spinco Group shall resell, license or otherwise permit
the use by any other Person of any of the Services.

(c) Pluto shall have no obligation to provide, or cause to be provided, the
Services to any Person other than Spinco and the applicable members of the
Spinco Group. Subject to Section 2.3(d), Pluto shall have no obligation to
provide, or cause to be provided, the Services other than for the benefit of the
Spinco Business, and shall not be required to provide such Services within a
greater scope or in a greater volume than, or at a different location than, such
Services were provided by Pluto and its Affiliates to the Spinco Business during
the Baseline Period (together with organic growth of the Spinco Business during
the Term). Pluto shall have no obligation to provide, or cause to be provided,
the Services to the extent that any changes are made to the Spinco Business that
increase in any material respect Pluto’s burden or cost with respect to the
provision of such Services or that make commercially impracticable the provision
of such Services, including as a result of (i) mergers, acquisitions,
divestitures, consolidations, reorganizations or similar transactions or
(ii) employee additions, reductions or other changes not in the ordinary course
of business of the Spinco Business consistent with past practice. For clarity,
the preceding sentence shall not restrict the ability of Spinco or any member of
the Spinco Group to engage in any of the actions listed in the preceding
sentence while receiving the Services.

Section 2.2 Standard of Performance.

(a) Pluto shall provide the Services with reasonable skill and care consistent
in all material respects with the level of skill and care provided to the Spinco
Business during the Baseline Period. For the purposes of this Agreement, the
term “Service Noncompliance” shall mean Pluto’s failure to provide the Services
in the manner set forth in this Section 2.2(a) after receipt of written notice
from Spinco specifying the details of such noncompliance and Pluto’s failure to
cure (if capable of being cured) such noncompliance as soon as reasonably
practicable but not later than thirty (30) days after Pluto’s receipt of such
notice; provided that, notwithstanding the foregoing, a Service Noncompliance
shall be deemed not to occur to the extent Pluto is not able to provide the
Services or cure such noncompliance as a result of (i) a Force Majeure,
(ii) Spinco’s breach of this Agreement, or (iii) a Compliance Concern. Pluto
shall be deemed not to be in breach of this Agreement with respect to the
provision of the Services unless and until such breach constitutes Service
Noncompliance.

 

-5-



--------------------------------------------------------------------------------

(b) Pluto shall have the right to perform its obligations under this Agreement
through one or more members of the Pluto Group, and each of the foregoing may
hire third party service providers, subcontractors and consultants (each, a
“Subcontractor”) to perform any of Pluto’s obligations hereunder, including to
provide all or part of any Service; provided that (i) Pluto shall in all cases
retain responsibility for the provision of the Services to Spinco in accordance
with this Agreement and be liable for any breach by any such member of the Pluto
Group or Subcontractor of the terms of this Agreement to the same extent as if
such breach was committed by Pluto and (ii) Pluto’s exercise of its rights
pursuant to this Section 2.2(b) shall not adversely affect the applicable
Services in any material respect or increase Spinco’s costs or expenses
hereunder for the applicable Services. Except as expressly provided in this
Agreement, neither Pluto nor any member of the Pluto Group, nor any other Person
on their behalf, makes any representations or warranties, express or implied,
with respect to any Services provided by a Subcontractor.

(c) As between the Parties, except as otherwise agreed by the Parties in
writing, Pluto shall have sole discretion and authority with respect to
designating, employing, assigning, compensating and discharging personnel and
Subcontractors in connection with the performance of the Services, and
notwithstanding anything to the contrary herein, in no event shall Pluto or any
member of the Pluto Group be obligated under this Agreement to retain or employ
any specific personnel or Subcontractors, acquire any equipment or technology,
expand or modify any facilities or incur any capital expenditures, in each case
unless Pluto agrees, in its sole discretion, to do so and Spinco agrees to bear
all related costs and expenses.

Section 2.3 Service Changes.

(a) Any Service may be terminated, in whole or in part, upon the mutual written
consent of the Parties, and in such case, (i) the applicable Service shall
terminate on the date mutually agreed upon in writing by Pluto and Spinco,
(ii) Exhibit A shall be deemed amended to delete such Service as of such date
and (iii) this Agreement shall be of no further force and effect with respect to
such Service, except as to liabilities or obligations accrued prior to the date
of termination of such Service.

(b) Any Service may be terminated, in whole or in part, by Spinco upon written
notice (a “Termination Notice”) to Pluto at least ninety (90) days prior to such
termination, and in such case, unless a Withdrawal Notice is timely delivered to
Pluto as set forth below, (i) the applicable Service shall terminate on the
termination date specified in the Termination Notice (or such other date
mutually agreed upon in writing by Pluto and Spinco), (ii) Exhibit A shall be
deemed amended to delete such Service as of such date and (iii) this Agreement
shall be of no further force and effect with respect to such Service, except as
to liabilities or obligations accrued prior to the date of termination of such
Service; provided, however, that except as otherwise agreed by the Parties, no
such notice may be given until sixty (60) days following the Effective Date.
Within thirty (30) days following receipt of a Termination Notice, Pluto shall
provide Spinco with written notice (a “Response Notice”) regarding (x) whether
the termination (or partial termination) of the applicable Service, in Pluto’s
reasonable judgment, will require the termination or partial termination of, or
otherwise affect the performance of, any other Services and (y) any Out-of-

 

-6-



--------------------------------------------------------------------------------

Pocket Costs that will arise from the termination (or partial termination) of
the applicable Service and any other such Services, including an estimate of the
amount thereof. With respect to any Response Notice, Spinco may withdraw its
Termination Notice by delivering a written notice (a “Withdrawal Notice”) to
Pluto within ten (10) days following the receipt of such Response Notice from
Pluto. If Spinco timely delivers a Withdrawal Notice, the Termination Notice
shall be deemed withdrawn and the applicable Service shall not be affected. If
Spinco does not timely deliver a Withdrawal Notice, the Termination Notice will
be final, binding and irrevocable and Pluto may terminate or affect the
performance of any and all Services set forth in the Response Notice in
accordance with its terms, and Exhibit A shall be deemed amended accordingly.
For clarity, partial termination of a Service by Spinco shall not require the
prior written consent of Pluto, but shall be subject to the requirements set
forth in Section 2.3(c).

(c) Upon termination of one or more Services in whole or in part pursuant to
Section 2.3(a) or Section 2.3(b), Pluto’s obligation to provide, and Spinco’s
obligation to pay for, such terminated Service(s) (or portion thereof that is
terminated) beyond the specified termination date will terminate; provided that
(i) Spinco shall pay Pluto (or the applicable member of the Pluto Group) for all
accrued and unpaid Service Fees (and the Cost-Plus Charge and, if applicable,
Extension Charge thereon) for such terminated Service(s) (or portions thereof
that are terminated), (ii) Spinco shall reimburse Pluto (or the applicable
member of the Pluto Group) for all Out-of-Pocket Costs incurred by or on behalf
of the Pluto Group in connection with such termination, in each case in
accordance with Article III, and (iii) once every six (6) months during the
Term, the Service Fees set forth in Exhibit A shall be updated on a line-by-line
basis to reflect any material reduction in the cost to Pluto of providing the
Services resulting from the termination (or partial termination) of any
Service(s), as determined in good faith by Pluto and communicated in writing to
Spinco, which changes, upon the approval of Spinco’s Transition Representative
in accordance with Section 9.2, shall be retroactively effective as of such
specified termination date and reflected in the first invoice issued by Pluto
after such approval as an appropriate reduction in the amount otherwise due.

(d) If Spinco desires to (i) increase the scope or volume of any Service in any
material respect beyond the scope or volume of such Service as provided by Pluto
and its Affiliates to the Spinco Business during the Baseline Period (together
with organic growth of the Spinco Business during the Term) or (ii) change the
location at which any Service is provided from the location at which such
Service was provided by Pluto and its Affiliates to the Spinco Business during
the Baseline Period, Spinco shall provide a written request to Pluto for such
increase in scope or volume or change in location of Service, and Spinco and
Pluto shall discuss in good faith such request, including any incremental costs
and expenses associated therewith. Pluto shall use commercially reasonable
efforts to accommodate such request to the extent the applicable increase in
scope or volume or change in location of Service (A) arises from organic growth
of the Spinco Business, (B) is not requested as a result of, or otherwise in
connection with, any mergers, acquisitions, divestitures, consolidations,
reorganizations, or similar transactions, and (C) would not require Pluto or any
member of the Pluto Group to allocate resources and capabilities to effect such
increase in scope or volume or change in location of Service materially in
excess of its then-current ordinary course resources and capabilities. The
Parties shall amend Exhibit A to reflect such increase in scope or volume or
change in location of Service, to the extent applicable. All costs and expenses
incurred in providing such increase in scope or volume or change in location of
Service pursuant to this Section 2.3(d) shall be borne by Spinco.

 

-7-



--------------------------------------------------------------------------------

(e) It is understood and agreed that Pluto may from time to time change the
manner or nature of any Service provided to Spinco if (i) Pluto is making
similar changes in the performance of services similar to such Service for its
Group, (ii) such changes are required by applicable Law, (iii) such changes are
requested by Spinco or otherwise reasonably necessary to provide any such
Service to Spinco in accordance with this Agreement, or (iv) such changes would
not reasonably be expected to adversely affect in any material respect the
provision of such Service. Any incremental costs and expenses incurred by or on
behalf of the Pluto Group in making any such change to the Services referred to
in clause (i) or (iv) of this Section 2.3(e) shall be borne solely by Pluto and
no Service Fees shall be increased as a result of such incremental costs and
expenses. Any incremental costs and expenses incurred by or on behalf of the
Pluto Group in making any such change to the Services referred to in clause
(ii) or (iii) of this Section 2.3(e) shall be borne by Spinco (and such costs
and expenses shall be deemed to be Out-of-Pocket Costs hereunder).

Section 2.4 Omitted Services. If, within one hundred eighty (180) days following
the Effective Date, Spinco identifies a service (an “Omitted Service”) that
(a) was provided by Pluto or any of its Affiliates to the Spinco Business during
the Baseline Period, (b) is reasonably necessary for the Spinco Business to
operate in substantially the same manner as the Spinco Business operated during
the Baseline Period, (c) is not included on Exhibit A or Exhibit B and (d) would
not require Pluto or the applicable member of the Pluto Group to allocate
resources or capabilities materially in excess of its then-current ordinary
course resources and capabilities, the Parties shall amend Exhibit A to add such
Omitted Service, and in such case, such Omitted Service will be deemed a Service
hereunder; provided that Pluto shall have no obligation to provide such Omitted
Service unless and until the Parties mutually agree on all terms and conditions
for the provision of such Omitted Service, including the Service Period and the
Service Fee for such Omitted Service, which terms and conditions shall be
negotiated by the Parties in good faith.

Section 2.5 Service Extensions. If Spinco reasonably determines that it will
require a Service to continue beyond the Initial Service Period for such
Service, Spinco may extend such Service (a “Service Extension”) for up to two
(2) six (6)-month periods (each, a “Service Extension Period”) by written notice
to Pluto no less than sixty (60) days prior to the end of the Initial Service
Period or first Service Extension Period, as applicable, and Pluto shall cause
such Service to be provided during such Service Extension Period in accordance
with the terms hereof; provided that the Extension Charge shall apply in
accordance with Section 3.1(d).

Section 2.6 Third Party Terms and Conditions; Consents. Spinco hereby
acknowledges and agrees that the Services provided by Pluto through
Subcontractors, or using third party assets, including Intellectual Property,
are subject to the terms and conditions of any applicable agreements with such
third parties and subject to the receipt of any consent, authorization, order or
approval of, or any exemption by, any third party (each, a “Consent”) required
to be obtained by Pluto (or the applicable members of the Pluto Group or its or
their Subcontractors) for the performance of Pluto’s obligations under this
Agreement, which Pluto shall use its commercially reasonable efforts to obtain,
and Spinco shall, and shall cause the applicable members of the Spinco Group to,
reasonably cooperate with and assist Pluto (or the applicable members of the
Pluto Group or its or their Subcontractors) in so obtaining; provided that
neither Party shall be obligated to incur any out-of-pocket costs or expenses to
obtain any such Consent;

 

-8-



--------------------------------------------------------------------------------

provided, further, that if any out-of-pocket costs or expenses must be incurred
to pay for a Consent, or for the assignment of a license or other rights to any
member of the Spinco Group, or for the purchase or licensing of any Intellectual
Property or other assets to provide the Services to any member of the Spinco
Group, and Spinco wishes that such Consent be obtained or such assignment,
purchase or license be effected, such out-of-pocket costs and expenses shall be
borne by Spinco (and the Service Fee for such Service will increase by the
amount of any such costs and expenses or, in the case of any one-time costs
relating to such modifications, such costs and expenses shall be deemed to be
Out-of-Pocket Costs hereunder). If Pluto is unable to obtain any required
Consent, or to effect any required assignments, purchases or licenses, in
accordance with the preceding sentence the Parties shall use commercially
reasonable efforts to (a) negotiate in good faith reasonable modifications to
the Services or the provision of substitute services (which substitute services
shall be deemed “Services” hereunder), such that such Consents, assignments,
purchases or licenses are not required and (b) implement such modifications or
substitute services (including by amending Exhibit A). Any incremental costs and
expenses incurred by or on behalf of the Pluto Group with respect to such
mutually agreed modifications or substitute services shall be borne by Spinco
(and the Service Fee for the applicable Services will increase by the amount of
any such costs and expenses or, in the case of any one-time costs relating to
such modifications, such costs and expenses shall be deemed to be Out-of-Pocket
Costs hereunder). Notwithstanding anything to the contrary herein, subject to
Pluto complying with its obligations under this Section 2.6, Pluto will not be
in breach of this Agreement or have any liability to the Spinco Group as a
result of any non-performance of, or other effect upon, any applicable Services
as a result of any failure to obtain any such Consent or to effect any such
assignment, purchase or license. If any Consent, assignment, purchase or license
is required to be obtained with respect to any third party relationship of
Spinco or any member of the Spinco Group for the receipt of Services, Spinco
shall be solely responsible for obtaining any such Consent, assignment, purchase
or license at its sole cost and expense; provided that Pluto shall, and shall
cause the applicable members of the Pluto Group to, reasonably cooperate with
and assist Spinco (or the applicable members of the Spinco Group) in so
obtaining.

Section 2.7 Transition Representatives. Each Party shall designate an individual
to be the primary liaison between the Parties for the transition of the Spinco
Business and the provision and receipt of, and the transfer of responsibility
for, the Services (each, a “Transition Representative”). Each Party shall also
designate individuals to be the primary representatives of such Party with
respect to each of the functional areas of the Services (e.g., information
technology, finance) (each, a “Service Functional Lead”). The Parties agree that
any issues arising under this Agreement in relation to a particular Service will
be raised first by and between the Service Functional Leads responsible for the
functional area of the relevant Service before being referred to the Transition
Representatives. The Transition Representatives and Service Functional Leads, or
their respective designees, shall meet regularly in person, telephonically or as
they otherwise agree during the Term to discuss any issues arising under this
Agreement that have not been resolved by the Service Functional Leads and the
need for any modifications or additions hereto. Either Party may replace its
Transition Representative or any Service Functional Lead with an individual who
has a comparable level of responsibility within its respective organization.
Each Party shall provide written notice of its Transition Representative and
Service Functional Leads to the other Party promptly following the execution of
this Agreement and promptly following any changes to such Party’s Transition
Representative or any Service Functional Lead, in each case in accordance with
Section 9.1. The Transition Representatives and Service Functional Leads shall
perform their duties in accordance with the Transition Plan.

 

-9-



--------------------------------------------------------------------------------

Section 2.8 Transitional Nature of Services; Transition Plan and Assistance. The
Parties hereby acknowledge the transitional nature of the Services. Accordingly,
as promptly as practicable following the execution of this Agreement, Spinco
agrees to use, and to cause the applicable members of the Spinco Group to use,
commercially reasonable efforts to transition each Service to its own internal
organization or obtain alternate third parties to provide the Services. In
connection therewith, Spinco shall develop a detailed written transition plan
(as may be updated from time to time, the “Transition Plan”) which sets forth
how Spinco will transition from each Service in a timely and efficient manner,
in accordance with this Agreement and no later than the end of the Service
Period for such Service, such that all Services have been so transitioned prior
to the expiration of the Term. The Transition Plan shall include a description
of Spinco’s expected end state following completion of transition activities and
any reasonable assistance that Spinco expects to request from Pluto in order to
achieve such expected end state (which requested assistance shall be subject to
Pluto’s approval, not to be unreasonably withheld, conditioned or delayed).
Spinco shall provide a draft Transition Plan to Pluto as soon as reasonably
practicable following the Effective Date, but in any event no later than one
hundred twenty (120) days following the Effective Date, and shall incorporate
any revisions reasonably proposed by Pluto, which comments shall be provided
within ninety (90) days of receipt of such draft Transition Plan. Spinco shall
inform Pluto of any developments or changes (including as a result of the
termination of any Services hereunder) that would reasonably be expected to
impair Spinco’s ability to adhere to the Transition Plan, and shall update the
Transition Plan upon Pluto’s reasonable request. Pluto shall, upon Spinco’s
reasonable request, provide Spinco with assistance reasonably necessary to
transition the Services to Spinco in accordance with the Transition Plan;
provided that all out-of-pocket costs and expenses incurred in connection
therewith shall be borne by Spinco (and such costs and expenses shall be deemed
to be Out-of-Pocket Costs hereunder); provided, further, that Spinco shall be
ultimately responsible for transitioning the Services. The specific transition
assistance and timing thereof shall be as mutually agreed in good faith by the
Parties. Such transition assistance may include providing information regarding
specific Services and the systems, Software and data formats and data
organization being used for such Services, coordination and other reasonable
assistance with test runs of replacement systems and processes (but not
development of such systems and processes), and other reasonable access to
relevant information; provided that Pluto shall not be obligated to provide
transition assistance that Pluto cannot provide without a material increase in
its then-current ordinary course resources and capabilities, or without
adversely affecting in any material respect its and the other members of the
Pluto Group’s other obligations and commitments. Notwithstanding anything to the
contrary herein, the foregoing assistance of Pluto is deemed to be a Service for
purposes of this Agreement, and in no event shall Pluto or any member of the
Pluto Group be required to provide any such assistance following the expiration
of the Term.

Section 2.9 Independent Contractor. In providing the Services hereunder, Pluto,
the applicable members of the Pluto Group and its and their Subcontractors shall
act solely as independent contractors. Nothing herein shall constitute or be
construed to be or create in any way or for any purpose a fiduciary,
partnership, joint venture, joint-employer or principal-agent relationship
between the Parties.

 

-10-



--------------------------------------------------------------------------------

Section 2.10 Access and Cooperation; Reliance.

(a) Each Party agrees that it shall, and shall cause the applicable members of
its Group to, (i) timely provide to the other Party and the applicable members
of its Group (and, if applicable, its and their Subcontractors), at no cost to
such other Party, reasonable access to personnel, facilities, systems, assets,
information and books and records, in the case of Spinco, with respect to the
Spinco Business, and in the case of Pluto, with respect to the Services, and
(ii) timely provide decisions, approvals and acceptances, in the case of each of
clauses (i) and (ii), as reasonably requested by such other Party in order to
enable it to exercise its rights and perform its obligations under this
Agreement in a timely and efficient manner.

(b) Without limiting Section 2.10(a), each Party shall, and shall cause the
applicable members of its Group to, (i) cooperate with the other Party in all
matters relating to the provision and receipt of the Services, (ii) use
commercially reasonable efforts to minimize the expense, distraction and
disturbance to each Party and (iii) perform all obligations hereunder in good
faith and in accordance with principles of fair dealing. Such cooperation shall
include (A) the execution and delivery of such further instruments or documents
as may be reasonably requested by the other Party to enable the full performance
of each Party’s obligations hereunder and (B) promptly notifying the other Party
of any changes to a Party’s operating environment or personnel that would
reasonably be expected to affect the provision or use of the Services in any
material respect, and working with the other Party to minimize the effect of
such changes.

(c) In connection with the performance of this Agreement, each Party and the
members of its Group (and, if applicable, its and their Subcontractors) shall be
entitled to rely upon the genuineness, validity and truthfulness of any
document, instrument or other writing presented by or on behalf of the other
Party or any member of its Group. No member of either Party’s Group or any of
its Subcontractors shall be liable for any impairment in the provision or
receipt, as applicable, of any Service caused by their not receiving
information, materials or access pursuant to this Section 2.10, either timely or
at all, or by their receiving inaccurate or incomplete information from or on
behalf of the other Party’s Group.

(d) Except as otherwise expressly set forth with respect to one or more specific
Services in Exhibit A, neither Party shall have any right or be permitted to
access any Information Systems or Software owned or controlled by the other
Party or any member of its Group. To the extent any such access is granted to
any member of a Party’s Group in connection with the provision or receipt of one
or more specific Services, the accessing Party shall, and shall cause the
applicable members of its Group to, comply with (i) the Information System and
Software terms of access set forth in Exhibit C and (ii) the bona fide and
generally applicable policies and procedures of the other Party made available
to such accessing Party in writing (collectively, the “Security Requirements”).

(e) Each Party shall notify the other Party promptly after becoming aware of any
actual or suspected breach of security of the other Party’s Information Systems
or any accidental or unlawful destruction, loss, alteration or unauthorized
disclosure of, or access to, information contained therein or any other
sensitive or confidential information (including information relating to an
identified or identifiable individual) supplied by or on behalf of the other
Party to such Party or any member of its Group in connection with this Agreement
and, in the event of any such actual or suspected breach or destruction, loss,
alteration, disclosure or access, each Party shall, and shall cause the members
of its Group to, reasonably cooperate with the other Party in investigating and
mitigating the effect thereof.

 

-11-



--------------------------------------------------------------------------------

Section 2.11 Compliance.

(a) Spinco acknowledges and agrees that Pluto shall not provide any Service to
the extent that the provision of such Service by Pluto, any member of the Pluto
Group or any of its or their Subcontractors, including any of the foregoing
persons’ officers, directors, employees, agents or representatives, would
conflict with or violate (i) any applicable Laws, including the U.S. Foreign
Corrupt Practices Act and the U.K. Bribery Act 2010, or (ii) the bona fide and
generally applicable policies or procedures of Pluto or any member of the Pluto
Group. In the event that Pluto determines in good faith that the provision of a
specific Service in a specific market is likely to violate clause (i) or (ii)
above (a “Compliance Concern”), Pluto shall provide prompt notice to Spinco
describing in reasonable detail the nature of the Compliance Concern.

(i) Pluto and Spinco shall confer in good faith to determine whether the
Compliance Concern can be resolved and whether the suspension of such Service is
necessary; provided that, in the event of a disagreement regarding whether such
suspension is necessary, Pluto shall have the right to make the final
determination. Pluto and Spinco shall pursue the mutual objective of limiting
the scope and duration of any such suspension. Each Party shall take reasonable
interim measures necessary to address the Compliance Concern that are requested
by the other Party (e.g., by replacing a suspect intermediary or reassigning a
suspect employee), and, upon request, shall provide written confirmation to the
other Party that such measures have been implemented. All interim measures shall
remain in place until and unless the Parties mutually agree, on the basis of
their reasonable investigation, that the Compliance Concern is resolved.

(ii) In the event that any Service has been suspended under this
Section 2.11(a), upon the resolution of such Compliance Concern, Pluto shall
resume the provision of such Service.

(iii) Each Party shall at all times comply with all applicable Laws in
connection with the exercise of its rights and performance of its obligations
under this Agreement.

(b) Spinco and the applicable members of the Spinco Group shall follow the bona
fide and generally applicable policies, procedures and practices with respect to
the Services followed by Pluto and the applicable members of the Pluto Group
that are made available to Spinco in writing and any changes to such policies,
procedures and practices, in each case, from and after the date on which Spinco
is notified in writing of the relevant policy, procedure or practice, including
those relating to continuity of business, computer and network security measures
and data encryption.

Section 2.12 Condition to Performance. Spinco acknowledges and agrees that Pluto
shall not be responsible for any failure to provide the Services to the extent
that such failure results from Spinco’s breach of this Agreement, including its
obligations under Section 2.10, or to the extent that such failure is pursuant
to a suspension of a Service that is in accordance with Section 2.11(a) or
Section 9.14.

 

-12-



--------------------------------------------------------------------------------

Section 2.13 Internal Audits and Testing of Pluto Managed Controls and
Processes. The Parties acknowledge and agree that Pluto will, in the ordinary
course of its business, audit and test certain controls, processes and
procedures that relate to the Services (a “Pluto Managed Control or Process”).
Pluto agrees that, to the extent required by Spinco to comply with applicable
Law, Pluto will provide Spinco with reasonable access to the audit or testing
documentation for any such Pluto Managed Control or Process that is material to
the Spinco Business as soon as reasonably practicable following the completion
of the applicable audit or testing. Notwithstanding the foregoing, Pluto’s
responsibility shall be limited to providing reasonable access to audit or
testing documentation it creates in the ordinary course of its business and
Pluto shall have no responsibility to conduct any particular audit or testing,
create any specific documentation or provide any interpretation of audit or
testing results or determination of the scope, level or materiality of any
potential risks or deficiencies (and, for clarity, Spinco shall be solely
responsible for interpreting any such results or making any such determination).
To the extent required by Spinco to comply with applicable Law, Spinco shall
have the right to audit or test, or have Pluto audit or test, in each case at
Pluto’s option and upon reasonable prior written notice, any Pluto Managed
Control or Process. If Pluto agrees that Spinco may perform such audit or
testing then, upon reasonable prior written notice to Pluto, Pluto shall permit
Spinco representatives reasonable access, during regular business hours (as in
effect from time to time), for purposes of such audit or testing; provided that,
if any such audit or testing could result in Spinco having access to any
sensitive Confidential Information of Pluto (including Tax and transfer pricing
information), Pluto may require that Spinco appoint an independent third party
audit firm reasonably acceptable to Pluto to conduct such audit or testing. All
costs of any such audit or testing conducted by or on behalf of Spinco pursuant
to this Section 2.13, including the costs of a third party audit firm, shall be
borne by Spinco. Within thirty (30) days of completing such audit or testing,
Spinco shall submit a report to Pluto with its findings. Any information
obtained or observed by Spinco during any such audit or testing shall be subject
to the confidentiality obligations contained in Article VI. For clarity, Pluto
shall have no responsibility to conduct any remediation or modification of any
Pluto Managed Control or Process unless a reputable and internationally
recognized independent third party audit firm determines that a significant
deficiency or material weakness exists with respect to such Pluto Managed
Control or Process and Pluto, after considering in good faith the findings set
forth in such report, agrees with such determination, and in such case Pluto
shall conduct such remediation or modification at its own cost.

ARTICLE III

COMPENSATION

Section 3.1 Compensation.

(a) Spinco (or the applicable member of the Spinco Group) shall pay to Pluto (or
the applicable member of the Pluto Group) (i) a monthly fee (pro rated for any
partial month) for each Service provided to Spinco (or such member of the Spinco
Group) hereunder in accordance with the charges for each such Service as set
forth in Exhibit A (collectively, the

 

-13-



--------------------------------------------------------------------------------

“Service Fees”), (ii) the Cost-Plus Charge as set forth in Section 3.1(c), and
(iii) the Extension Charge, if applicable, as set forth in Section 3.1(d);
provided that, for each of the first two years following the Effective Date, the
aggregate fees otherwise payable by Spinco to Pluto pursuant to this sentence
shall be reduced by the amount set forth on Exhibit E. For the avoidance of
doubt, Service Fees shall not include any severance and/or retention costs
incurred by Pluto or the Pluto Group as a result of retaining the necessary
employees to supply such Service to Spinco in accordance with the terms of this
Agreement. Pluto or the applicable member of its Group shall bear all Pluto
Costs.

(b) With respect to the first $380,000,000 of Out-of-Pocket Costs, Pluto (or the
applicable member of the Pluto Group) shall bear fifty percent (50%) of such
Out-of-Pocket Costs and Spinco (or the applicable member of the Spinco Group)
shall reimburse Pluto (or the applicable member of the Pluto Group) for fifty
percent (50%) of such Out-of-Pocket Costs. With respect to Out-of-Pocket Costs
in excess of $380,000,000, Spinco (or the applicable member of the Spinco Group)
shall reimburse Pluto (or the applicable member of the Pluto Group) for one
hundred percent (100%) of such Out-of-Pocket Costs. If requested by Pluto,
Spinco (or the applicable member of the Spinco Group) shall pay the applicable
third-party service provider directly for Out-of-Pocket Costs otherwise required
to be reimbursed by Spinco (or the applicable member of the Spinco Group). All
Out-of-Pocket Costs required to be reimbursed by Spinco (or the applicable
member of the Spinco Group) shall be in addition to the Service Fees. Reasonable
documentation of Out-of-Pocket Costs will be provided upon request.
“Out-of-Pocket Costs” shall mean, collectively, all reasonable out-of-pocket
costs and expenses, including license fees, royalties, payments to
Subcontractors and third-party freight, distribution and other logistics costs,
incurred by or on behalf of Pluto (or such member of the Pluto Group) in
connection with (i) preparation activities to make the Services available to the
Spinco Group, (ii) the provision of the Services, (iii) planning and executing
the migration or transition of the Services to the Spinco Group or a
Subcontractor and (iv) early termination of any Service pursuant to
Section 2.3(a) or Section 2.3(b), but excluding, in the case of each of clauses
(i) through (iv), any Taxes, which are the subject of Section 3.2.

(c) The Parties agree that the Service Fees shall be subject to a five percent
(5%) markup each month, calculated on the monthly fee for each Service as set
forth in Exhibit A (the “Cost-Plus Charge”), to reflect arms’ length pricing
terms for the Services. For clarity, the Cost-Plus Charge shall be charged to
and payable by Spinco (or the applicable member of the Spinco Group) in addition
to the Service Fees set forth on Exhibit A.

(d) The Parties agree that the Service Fees shall be subject to an additional
five percent (5%) markup each month during the first Service Extension Period
and an additional ten percent (10%) markup each month during the second Service
Extension Period, in each case calculated on the monthly fee for each Service as
set forth in Exhibit A (the “Extension Charge”). During any Service Extension
Period, the applicable Extension Charge shall be charged to and payable by
Spinco (or the applicable member of the Spinco Group) in addition to the Service
Fees set forth on Exhibit A and the Cost-Plus Charge. For clarity, after giving
effect to the Cost-Plus Charge in Section 3.1(c) and the Extension Charge in
this Section 3.1(d), the Service Fees shall be subject to a five percent (5%)
markup each month during the Initial Service Period, a ten percent (10%) markup
each month during the first Service Extension Period, and a fifteen percent
(15%) markup each month during the second Service Extension Period, in each case
calculated on the monthly fee for each Service as set forth in Exhibit A.

 

-14-



--------------------------------------------------------------------------------

(e) If at any time Pluto believes that the Service Fee for a specific Service on
Exhibit A is materially insufficient to compensate it (or the applicable member
of the Pluto Group) for the cost of providing such Service, or Spinco believes
that the Service Fee for a specific Service on Exhibit A materially
overcompensates Pluto (or the applicable member of the Pluto Group) for such
Service, such Party shall promptly notify the other Party, and the Parties will
commence good faith negotiations toward an agreement in writing as to the
appropriate course of action with respect to the Service Fee for such Service
for future periods. This Article III shall not limit any other obligation of
either Party and the applicable members of its Group to reimburse costs or
expenses of the other Party and the applicable members of its Group pursuant to
other provisions of this Agreement.

Section 3.2 Taxes.

(a) All sums payable under this Agreement are exclusive of any amount in respect
of VAT. If any action of one Party (the “Supplier”) under this Agreement
constitutes, for VAT purposes, the making of a supply to another Party (or a
member of that Party’s Group) (the “Recipient”) and VAT is or becomes chargeable
on that supply, the Recipient shall pay to the Supplier, in addition to any
amounts otherwise payable under this Agreement by the Recipient, a sum equal to
the amount of the VAT chargeable on that supply against delivery to the
Recipient of a valid VAT invoice issued in accordance with the laws and
regulations of the applicable jurisdiction.

(b) Without duplication of amounts covered by Section 3.2(a), Spinco (or the
applicable member of the Spinco Group) shall be responsible for all VAT, sales,
goods and services, use, gross receipts, transfer, consumption and other similar
Taxes, (excluding, for clarity, Taxes imposed on net income, profits and gains
and franchise Taxes), together with interest, penalties and additions thereto
(“Service Taxes”), imposed by applicable taxing authorities attributable to the
provision of Services to Spinco (or such member the Spinco Group) or any payment
hereunder; provided that such Service Taxes are shown on a valid invoice. If
Pluto or any member of the Pluto Group is required to pay any part of such
Service Taxes, Pluto (or the applicable member of the Pluto Group) shall provide
Spinco with evidence that such Service Taxes have been paid, and Spinco (or the
applicable member of the Spinco Group) shall reimburse Pluto (or such member of
the Pluto Group) for such Service Taxes. Pluto (or the applicable member of the
Pluto Group) shall, upon the reasonable request of Spinco, promptly revise any
invoice to the extent such invoice was erroneously itemized or categorized. Each
Party shall, and shall cause the applicable members of its Group to, use
commercially reasonable efforts to (i) minimize the amount of any Service Taxes
imposed on the provision of Services hereunder, including by availing itself of
any available exemptions from or reductions to any such Service Taxes, and
(ii) cooperate with the other Party in providing any information or
documentation that may be reasonably necessary to minimize such Service Taxes or
obtain such exemptions or reductions. If at any time Pluto or any member of the
Pluto Group receives a refund (or credit or offset in lieu of a refund) of any
Service Taxes borne by Spinco or any member of the Spinco Group, then Pluto (or
such member of the Pluto Group) shall promptly pay over the amount of such
refund, credit or offset (net of all reasonable related out-of-pocket costs,
expenses and taxes incurred in respect thereof) to Spinco (or such member of the
Spinco Group), it being understood that Spinco and the applicable members of the
Spinco Group shall be liable for (x) any subsequent disallowance of such refund,
credit or offset and any related interest, penalties or additions thereto and
(y) any reasonable out-of-pocket costs and expenses related to such
disallowance.

 

-15-



--------------------------------------------------------------------------------

(c) If applicable Law requires that an amount in respect of any Taxes be
withheld from any payment to Pluto or any member of the Pluto Group, Spinco
shall promptly notify Pluto of such required withholding and Spinco shall
withhold (or cause to be withheld) such Taxes and pay (or cause to be paid) such
withheld amounts over to the applicable taxing authority in accordance with the
requirements of the applicable Law and provide Pluto (or such member of the
Pluto Group) with an official receipt confirming such payment (where it is
common practice for the applicable taxing authority to provide such a receipt).
Spinco (or any member of the Spinco Group) shall not be required to “gross up”
any amounts invoiced to Spinco to account for, or otherwise compensate Pluto (or
any member of the Pluto Group) for, any Taxes that are required to be withheld
under applicable Law. Pluto shall reasonably cooperate with Spinco to determine
whether any such withholding applies to the Services, and if so, shall further
cooperate to minimize applicable withholding Taxes. Each Party shall, and shall
cause the applicable members of its Group to, provide the other Party and the
applicable members of its Group with any reasonable cooperation or assistance as
may be necessary to enable the other Party and such members of its Group to
claim exemption from, or a reduction in the rate of, any withholding Taxes
(including, without limitation, pursuant to any applicable double taxation or
similar treaty), to receive a refund of such withholding Taxes or to claim a Tax
credit therefor.

(d) Where a Party or any member of its Group is required by this Agreement to
reimburse or indemnify the other Party or any member of its Group for any cost
or expense (including Out-of-Pocket Costs), the reimbursing or indemnifying
Party (or the applicable member of its Group) shall reimburse or indemnify the
other Party (or the applicable member of its Group) for the full amount of the
cost or expense, inclusive of any amounts in respect of VAT imposed on that
amount to the extent properly reflected on a valid invoice, except to the extent
that the reimbursed or indemnified Party reasonably determines that it (or such
member of its Group), or a member of the same group as it (or such member of its
Group) for VAT purposes, is entitled to credit for or repayment of that VAT from
any relevant taxing authority.

(e) For purposes of this Agreement, and except as otherwise specifically
provided in this Agreement, Tax matters shall be exclusively governed by the Tax
Matters Agreement, and in the event of any inconsistency between the Tax Matters
Agreement and this Agreement with respect to Tax matters, the Tax Matters
Agreement shall control.

Section 3.3 Payment Terms. On a monthly basis by the twentieth (20th) day of
each month of the Term (other than the first month of the Term), Pluto shall
invoice Spinco for the Service Fee for each of the Services provided in the
prior month, plus the Cost-Plus Charge and, if applicable, Extension Charge for
such prior month, and, if applicable, any Out-of-Pocket Costs incurred, which
invoice shall also set forth in reasonable detail a description of the Services
rendered in the applicable month. Subject to any dispute, Spinco shall pay Pluto
all amounts due under any invoice within fifty (50) days from the end of such
prior month. For the avoidance of doubt, for illustrative purposes, if Services
are provided during the period beginning on March 1 and ending on March 31,
Pluto shall invoice Spinco in respect of such period by no later than April 20,

 

-16-



--------------------------------------------------------------------------------

and Spinco shall pay Pluto all amounts due by no later than May 20. All such
invoices shall be delivered to Spinco at the address designated by Spinco by
written notice to Pluto. Any correspondence or payments concerning such invoices
shall be made to Pluto at the address designated by Pluto by written notice to
Spinco. Any dispute regarding invoiced amounts shall be resolved in accordance
with Article VIII; provided that Spinco may withhold payment of any such amounts
to the extent such amounts both (x) are disputed in good faith pending
resolution of such dispute and (y) represent more than ten percent (10%) of the
total amount set forth on the applicable invoice; provided further that, for the
avoidance of doubt, the payment of any disputed amount that represents ten
percent (10%) or less of the total amount set forth on the applicable invoice
shall not result in a waiver of or otherwise prejudice Spinco’s right to dispute
such amount. There shall be no right of set-off or counterclaim with respect to
any claim, debt or obligation against payments to Pluto or any member of the
Pluto Group under this Agreement; provided that Pluto may net any amount payable
to Pluto or any member of the Pluto Group under this Agreement against any
amount that Pluto or any member of the Pluto Group is obligated to pay or
transmit to Spinco or any member of the Spinco Group pursuant to the Services.
Unless otherwise specified by Pluto, all amounts payable by Spinco or any member
of the Spinco Group to Pluto or any member of the Pluto Group under this
Agreement shall be paid directly from Spinco to Pluto.

Section 3.4 Interest. Any amounts billed or otherwise invoiced or demanded and
properly payable pursuant to Section 3.3 that are not paid within thirty
(30) days of the due date therefor pursuant to this Agreement shall accrue
interest from such due date at a rate per annum equal to the Prime Rate through
the date of actual payment.

ARTICLE IV

INTELLECTUAL PROPERTY

Section 4.1 Ownership of Intellectual Property.

(a) Except as expressly provided in Section 4.1(b), no license, title, ownership
or other Intellectual Property or proprietary rights are transferred to Spinco,
any member of the Spinco Group or any of its or their Representatives pursuant
to this Agreement, and Pluto retains all such rights, title, ownership and other
interest in its Information Systems, platforms, applications and all other
Software, hardware, systems and resources it uses to provide the Services.
Except as expressly provided in Section 4.1(b), no license, title, ownership or
other Intellectual Property or proprietary rights are transferred to Pluto, any
member of the Pluto Group or any of its or their Subcontractors or other
Representatives pursuant to this Agreement, and Spinco retains all such rights,
title, ownership and other interest in its Information Systems, platforms,
applications and all other Software, hardware, systems and resources it uses to
receive the Services. Except as expressly provided in Section 4.1(b), as between
the Parties, each Party shall be the sole and exclusive owner of, and nothing in
this Agreement shall be deemed to grant the other Party, any member of its Group
or any of its or their Representatives, any right, title, license, leasehold or
other interest in or to any Intellectual Property, ideas, concepts, techniques,
inventions, processes, systems, works of authorship, facilities, floor space,
resources, special programs, functionalities, interfaces, computer hardware or
Software, documentation or other work product developed, created, modified,
improved, used or relied upon by such Party, any member of its Group or any of
its or their Representatives in connection with the Services or the performance
of such Party’s obligations hereunder and, for clarity, no such items shall be
considered a work made for hire within the meaning of Title 17 of the United
States Code.

 

-17-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 4.1(a), all information,
records, data, reports and deliverables to the extent relating to the Spinco
Business that are generated, collected, stored, processed or created by or on
behalf of the Spinco Group pursuant to a Service shall be owned by Spinco
(“Spinco Business Data”), except that Pluto shall own all information, records,
data, reports and deliverables generated, collected, stored, processed or
created in providing the Services to the extent related to the operation of the
Retained Businesses or the Excluded Assets. Upon Spinco’s request, Pluto shall
provide a description of any Spinco Business Data resulting from the provision
of a Service. If requested by Spinco within a reasonable time following
termination or expiration of this Agreement, Pluto shall use commercially
reasonable efforts to deliver to Spinco, in the format then maintained by Pluto,
any such Spinco Business Data in its possession and stored electronically on its
Information Systems (and not previously transferred to Spinco); provided that
Pluto may retain one (1) copy of such Spinco Business Data for legal and
compliance purposes.

(c) To the extent that any right, title or interest in, to or under any
Intellectual Property (including data) vests in either Party or its Group, by
operation of law or otherwise, in contravention of Section 4.1(a) or
Section 4.1(b), such Party (the “Assigning Party”) hereby assigns, and shall
cause the applicable members of its Group to assign, perpetually and
irrevocably, to the other Party or its designee (the “Assignee Party”) all such
right, title and interest throughout the world in, to and under such
Intellectual Property, free and clear of all Liens and other encumbrances,
without the need for any further action by any Party or the applicable members
of its Group and hereby waives, and shall cause the applicable members of its
Group to waive, any ownership in the foregoing in favor of the Assignee Party if
such assignment does not take effect immediately for any reason. The Assigning
Party shall, and shall cause the applicable members of its Group to, execute any
and all assignments and other documents necessary to perfect, register or record
the Assignee Party’s right, title, and interest in, to and under such
Intellectual Property. The Assigning Party further agrees to, and shall cause
the applicable members of its Group to, execute all further documents and
assignments and take all further actions as may be necessary to perfect the
Assignee Party’s title to such Intellectual Property or to register such
Assignee Party as the exclusive owner of any applicable registrable rights.

(d) Except as set forth in Section 4.1(a) and Section 4.1(b), the members of the
Pluto Group, on the one hand, and the members of the Spinco Group, on the other
hand, retain all right, title and interest in, to and under their respective
Intellectual Property, and except as set forth in Section 4.2(a) and
Section 4.2(b), no license or other right, express or implied, is granted to
either Party or its Group with respect to the other Party’s or its Group’s
Intellectual Property under this Agreement.

(e) The Parties agree that neither Party or its Group will remove any trademark
or copyright notices, proprietary markings, trademarks or other indicia of
ownership of the other Party or its Group from any materials of the other Party
or its Group, except as required by the Separation Agreement or the other
Ancillary Agreements.

 

-18-



--------------------------------------------------------------------------------

Section 4.2 License Grants.

(a) Subject to Section 2.6 and the other terms and conditions of this Agreement,
Pluto, on behalf of itself and the other members of the Pluto Group, hereby
grants to Spinco and the other members of the Spinco Group a worldwide,
non-exclusive, non-sublicensable, non-transferable (except as provided in
Section 9.4), royalty-free and fully paid-up, limited license to use
Intellectual Property to the extent licensable by the Pluto Group and used by
the Pluto Group in connection with providing the Services, solely for the
purpose of, and solely to the extent and for the duration required for, the
Spinco Group to receive the Services during the Term.

(b) Subject to Section 2.6 and the other terms and conditions of this Agreement,
Spinco, on behalf of itself and the other members of the Spinco Group, hereby
grants to Pluto and the other members of the Pluto Group a worldwide,
non-exclusive, non-sublicensable, non-transferable (except as provided in
Section 9.4), royalty-free and fully paid-up, limited license to use
Intellectual Property to the extent licensable by the Spinco Group solely for
the purpose of, and solely to the extent and for the duration required for, the
Pluto Group and its Subcontractors to provide the Services during the Term.

(c) The licenses granted in this Section 4.2 shall expire upon the earlier of
the expiration of the Term or the end of the Service Period for the applicable
Service subject to such license (or, if earlier, the date on which the Service
subject to such license is terminated in accordance with this Agreement).

ARTICLE V

INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 5.1 Indemnification.

(a) Subject to the provisions of this Article V, and notwithstanding anything to
the contrary in, and without limiting the indemnification provisions set forth
in, the Separation Agreement, the Business Combination Agreement or any other
Ancillary Agreement, Pluto agrees to indemnify and hold harmless Spinco and the
applicable members of the Spinco Group (collectively, the “Spinco Indemnified
Parties”) from and against any and all Losses that any such Spinco Indemnified
Party suffers or incurs to the extent resulting from (i) the gross negligence,
fraud or willful misconduct of Pluto or any member of the Pluto Group in
connection with this Agreement (including the provision of the Services) or
(ii) a material breach by Pluto or any member of the Pluto Group of any covenant
or agreement contained in this Agreement.

(b) Subject to the provisions of this Article V, and notwithstanding anything to
the contrary in, and without limiting the indemnification provisions set forth
in, the Separation Agreement, the Business Combination Agreement or any other
Ancillary Agreement, Spinco agrees to indemnify and hold harmless Pluto and the
applicable members of the Pluto Group (collectively, the “Pluto Indemnified
Parties”) from and against any and all Losses that any such Pluto Indemnified
Party suffers or incurs to the extent resulting from (i) the provision (or use
by the Spinco Group) of the Services, except to the extent that such Losses
result from (x) the gross negligence, fraud or willful misconduct of Pluto or
any member of the Pluto Group in connection with this Agreement (including the
provision of the Services) or (y) a material breach by Pluto or any member of
the Pluto Group of any covenant or agreement contained in this Agreement, or
(ii) a material breach by Spinco or any member of the Spinco Group of any
covenant or agreement contained in this Agreement.

 

-19-



--------------------------------------------------------------------------------

Section 5.2 Indemnification Procedures. Subject to the provisions of this
Article V, Sections 4.04, 4.05, 4.06, 4.07, 4.08 and 4.10 of the Separation
Agreement shall govern, mutatis mutandis, claims for indemnification under this
Article V.

Section 5.3 Sole Remedy/Waiver. From and after the Effective Date, recovery
pursuant to this Article V shall constitute the Parties’ sole and exclusive
remedy for any and all Losses relating to or arising from this Agreement and the
transactions contemplated hereby, and each Party hereby waives and releases, to
the fullest extent permitted by applicable Law, any and all other rights,
remedies, claims and causes of action (including rights of contributions, if
any), whether in contract, tort or otherwise, known or unknown, foreseen or
unforeseen, which exist or may arise in the future, arising under or based upon
any federal, state, local or foreign Law that any Party may have against the
other Party in respect of any breach of this Agreement; provided, however, that
the foregoing shall not deny (a) any Party equitable remedies (including
injunctive relief or specific performance) when any such remedy is otherwise
available under this Agreement or applicable Law or (b) any Party or its
Affiliates any remedies under the Business Combination Agreement, the Separation
Agreement or any other Ancillary Agreement, and the foregoing shall not
interfere with or impede the resolution of disputes pursuant to Article VIII.

Section 5.4 Mitigation; Limitation on Liability.

(a) Mitigation. The common law principles of the State of Delaware with respect
to the mitigation of damages shall apply to this Agreement.

(b) Limitation of Liability for Service Noncompliance. Notwithstanding anything
to the contrary herein or in the Separation Agreement, the Business Combination
Agreement or any other Ancillary Agreement, Pluto’s maximum liability to, and
(except with respect to claims seeking specific performance or other equitable
relief) the sole remedy of, Spinco for Service Noncompliance shall be the sum of
(i) a refund of the aggregate amount of Service Fees actually paid to Pluto
under this Agreement for the applicable Service and (ii) (A) if Spinco performs
the applicable Service itself, Spinco’s incremental cost of performing such
Service itself or (B) if Spinco obtains the applicable Service from a third
party, Spinco’s incremental cost of obtaining such Service from such third
party; provided that, in each case, Spinco shall exercise its commercially
reasonable efforts under the circumstances to minimize the cost of any such
alternatives to the applicable Service by selecting the most reasonably
available cost-effective alternatives which provide the functional equivalent of
the Service being replaced. Spinco agrees that the receipt by any member of the
Spinco Group of the Services shall be an unqualified acceptance of, and a waiver
by, Spinco and the members of the Spinco Group of its and their rights to assert
any claim with respect to Service Noncompliance unless Spinco gives written
notice of such Service Noncompliance to Pluto within the later of (i) forty-five
(45) days after the date on which Spinco became aware of the facts, events,
occurrences or circumstances underlying such claim or (ii) seventy-five
(75) days after receipt of the applicable Service by Spinco or the applicable
member of the Spinco Group; provided that in no event shall Spinco be entitled
to give notice of Service Noncompliance more than twelve (12) months after
receipt of the applicable Service by any member of the Spinco Group.

 

-20-



--------------------------------------------------------------------------------

(c) General Limitation of Liability. Notwithstanding anything to the contrary
contained herein, except for gross negligence, fraud or willful misconduct, in
no event shall the Pluto Group’s liability for any claim under Section 5.1 or
otherwise in connection with this Agreement or the Services exceed the aggregate
Service Fees (and Cost-Plus Charges and, if applicable, Extension Charges
thereon), paid in respect of the twenty-four (24) calendar month period prior to
the date on which the event giving rise to the claim occurred (or, (i) if such
event occurred prior to the second anniversary of the Effective Date and after
the first anniversary of the Effective Date, the Service Fees (and Cost-Plus
Charges thereon) paid in respect of the twelve (12) calendar month period prior
to the date on which such event occurred multiplied by two (2) and (ii) if such
event occurred prior to the first anniversary of the Effective Date, the
Services Fees (and Cost-Plus Charges thereon) paid in respect of the month prior
to the date on which such event occurred multiplied by twelve (12)).

(d) Special Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
SEPARATION AGREEMENT, THE BUSINESS COMBINATION AGREEMENT OR ANY OTHER ANCILLARY
AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF ITS GROUP
MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, LOST PROFITS SUFFERED OR SIMILAR ITEMS
(INCLUDING LOSS OF REVENUE, INCOME OR PROFITS, DIMINUTION OF VALUE OR LOSS OF
BUSINESS REPUTATION OR OPPORTUNITY), OR DAMAGES CALCULATED ON MULTIPLES OF
EARNINGS OR OTHER METRIC APPROACHES, BY AN INDEMNIFIED PARTY, HOWEVER CAUSED AND
ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER OR
THEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS
REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES, LOST PROFITS OR SIMILAR ITEMS, OR DAMAGES CALCULATED ON
MULTIPLES OF EARNINGS OR OTHER METRIC APPROACHES TO A PERSON WHO IS NOT A MEMBER
OF EITHER GROUP IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL
CONSTITUTE DIRECT DAMAGES AND NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS
SECTION 5.4(D).

(e) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH PARTY
ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE PROVIDED ON AN “AS-IS” BASIS AND
THAT PLUTO AND THE MEMBERS OF THE PLUTO GROUP MAKE NO EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THIS AGREEMENT, THE SERVICES TO BE
PROVIDED UNDER THIS AGREEMENT OR OTHERWISE, INCLUDING WARRANTIES OF
MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON-INFRINGEMENT OF ANY FIRMWARE, SOFTWARE OR HARDWARE PROVIDED OR USED
HEREUNDER, AND ANY REPRESENTATIONS OR WARRANTIES ARISING FROM COURSE OF DEALING,
COURSE OF PERFORMANCE OR TRADE USAGE, AND ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

-21-



--------------------------------------------------------------------------------

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Confidentiality. The confidentiality obligations of the Parties and
their respective Groups with respect to disclosures of information hereunder
shall be governed, mutatis mutandis, by Section 6.08, Section 6.09 and
Section 6.10 of the Separation Agreement.

ARTICLE VII

TERM; TERMINATION

Section 7.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and end on the earlier to occur of (a) the last date on which
Pluto is obligated to provide any Service to the Spinco Group pursuant to this
Agreement, (b) the termination of this Agreement pursuant to Section 7.2 and
(c) the mutual written agreement of the Parties to terminate this Agreement (and
all Services hereunder) in its entirety.

Section 7.2 Termination. Either Party (the “Non-Breaching Party”) may (subject
to Section 2.2) terminate this Agreement at any time upon prior written notice
to the other Party (the “Breaching Party”) if the Breaching Party has materially
breached or materially failed (other than pursuant to Section 9.14) to perform
any of its covenants or agreements under this Agreement, and such breach or
failure shall have continued without cure for a period of forty-five (45) days
after receipt by the Breaching Party of a written notice of such failure from
the Non-Breaching Party seeking to terminate this Agreement; provided that
non-payment by the Spinco Group for a Service provided by the Pluto Group in
accordance with this Agreement shall be deemed a material breach of and material
failure to perform Spinco’s covenants and agreements for purposes of this
Agreement if such non-payment is not cured within thirty (30) days following
receipt of notice thereof.

Section 7.3 Effect of Termination. Upon the expiration or termination of this
Agreement pursuant to this Article VII, this Agreement shall cease to have
further force and effect, and neither Party shall have any liability or
obligation to the other Party with respect to this Agreement; provided that:

(a) termination or expiration of this Agreement for any reason shall not release
a Party from any liability or obligation that already has accrued as of the
effective date of such termination or expiration, as applicable, or which may
arise out of or in connection with such termination or expiration (including any
Out-of-Pocket Costs); and

(b) Article I (Definitions), Section 2.7 (Transition Representatives),
Section 2.9 (Independent Contractor), Section 4.1 (Ownership of Intellectual
Property), Article V (Indemnification and Limitation of Liability), Article VI
(Confidentiality), this Section 7.3 (Effect of Termination), Article VIII
(Dispute Resolution) and Article IX (Miscellaneous) shall survive any
termination or expiration of this Agreement and shall remain in full force and
effect.

 

-22-



--------------------------------------------------------------------------------

ARTICLE VIII

DISPUTE RESOLUTION

Section 8.1 Dispute Resolution. The Parties shall attempt to resolve any dispute
arising out of or in connection with this Agreement or the transactions
contemplated hereby as follows:

(a) The Parties shall cooperate in good faith to resolve all disputes on a local
level, through their respective Service Functional Leads and Transition
Representatives, and shall use commercially reasonable efforts to initiate such
efforts within five (5) Business Days after receipt of notice of any such
dispute. If such Service Functional Leads and Transition Representatives are
unable to resolve the dispute within fifteen (15) Business Days, either Party
may refer the dispute for resolution to the Senior Managers upon notice to the
other Party.

(b) Within five (5) Business Days of a notice under Section 8.1(a) referring a
dispute for resolution by the Senior Managers, each Party’s Transition
Representative (or other employees) shall prepare and provide to its Senior
Manager summaries of the relevant information and background of the dispute,
along with any appropriate supporting documentation. The Senior Managers will
confer as often as they deem reasonably necessary in order to gather and
exchange information, discuss the dispute and negotiate in good faith in an
effort to resolve the dispute without the need for any formal proceedings.

(c) If the Parties are not able to resolve any dispute through the escalation
process set forth in Section 8.1(a) or Section 8.1(b) within thirty (30) days
after the receipt by a Party of a notice under Section 8.1(a) referring such
dispute to the Senior Managers, then either Party shall have the right to refer
such dispute to mediation by providing written notice to the other Party in
accordance with procedures set forth in Section 7.02(b) of the Separation
Agreement, and, following compliance with such procedures, may submit such
dispute to any court of competent jurisdiction in accordance with Section 7.03
and Section 7.04 of the Separation Agreement, which Sections 7.02(b), 7.03 and
7.04 shall apply mutatis mutandis to this Article VIII.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices and other communications between the Parties
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the national mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other internationally recognized
overnight delivery service or (d) when delivered by facsimile (solely if receipt
is confirmed) or email (so long as the sender of such email does not receive an
automatic reply from the recipient’s email server indicating that the recipient
did not receive such email), addressed as follows:

 

-23-



--------------------------------------------------------------------------------

If to Pluto, to:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

 

  Attention:

Douglas M. Lankler

Bryan A. Supran

 

  Facsimile:

(212) 573-0768

 

  Email:

douglas.lankler@pfizer.com

bryan.supran@pfizer.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

 

  Attention:

Edward D. Herlihy

David K. Lam

Gordon S. Moodie

Zachary S. Podolsky

 

  Facsimile:

(212) 403-2000

 

  Email:

EDHerlihy@WLRK.com

DKLam@WLRK.com

GSMoodie@WLRK.com

ZSPodolsky@WLRK.com

If to Spinco, to:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

 

  Attention:

Michael Goettler

 

  Email:

michael.goettler@viatris.com

with copies (which shall not constitute notice) to:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

 

  Attention:

Brian S. Roman, Global General Counsel

 

  Facsimile:

(724) 514-1871

 

  Email:

Brian.Roman@viatris.com

 

-24-



--------------------------------------------------------------------------------

Cravath, Swaine & Moore LLP

825 8th Ave

New York, New York 10019

 

  Attention:

Mark I. Greene

Thomas E. Dunn

Aaron M. Gruber

 

  Email:

mgreene@cravath.com

tdunn@cravath.com

agruber@cravath.com

or to such other address or addresses as the Parties may from time to time
designate in writing by like notice.

Section 9.2 Amendments and Waivers. No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by either Party, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement or modification; provided that any Exhibit or
Schedule to this Agreement may be amended, supplemented or modified from time to
time (for clarity, without the need for a formal written amendment signed by the
Parties) to reflect changes agreed by the Parties’ respective Transition
Representatives in accordance with the terms of this Agreement and the
Transition Plan (including to reflect changes in the provision of the Services
pursuant to Section 2.3, the addition of Omitted Services pursuant to
Section 2.4 or changes to the Service Fees pursuant to Section 2.3, Section 2.4,
Section 2.6 or Section 3.1(e)).

Section 9.3 Governing Law Jurisdiction; WAIVER OF JURY TRIAL.

(a) This Agreement and all Actions (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof shall be governed by and construed in accordance
with the Law of the State of Delaware, without regard to the choice of law or
conflicts of law principles thereof. The Parties expressly waive any right they
may have, now or in the future, to demand or seek the application of a governing
Law other than the Law of the State of Delaware.

(b) Subject to the provisions of Article VIII, each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or, if
such court shall not have jurisdiction, any federal court of the United States
of America sitting in Delaware, and any appellate court from any appeal thereof,
in any Action arising out of or relating to this Agreement or the transactions
contemplated hereby, and each of the Parties hereby irrevocably and
unconditionally (i) agrees not to commence any such Action except in such
courts, (ii) agrees that any claim in respect of any such Action may be heard
and determined in the Court of Chancery of the State of Delaware or, to the
extent permitted by Law, in such federal court, (iii) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such Action in the Court of
Chancery of the State of Delaware or such federal court, (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such Action in the Court of Chancery of the State of Delaware or
such federal court and (v) consents to service of process in the manner provided
for notices in Section 9.1. Nothing in this Agreement will affect the right of
any Party to serve process in any other manner permitted by Law.

 

-25-



--------------------------------------------------------------------------------

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.3(C).

Section 9.4 Assignment; Parties in Interest.

(a) Except as provided in Section 9.4(b) and Section 9.4(c), neither Party may
assign its rights or delegate its duties under this Agreement without the
written consent of the other Party. Any attempted assignment or delegation in
breach of this Section 9.4 shall be null and void. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
permitted successors and assigns. Nothing expressed or implied in this Agreement
is intended or shall be construed to confer upon or give any Person, other than
the Parties, any rights or remedies under or by reason of this Agreement, except
for the indemnification rights under this Agreement of any Pluto Indemnified
Party or Spinco Indemnified Party in their respective capacities as such (which
is intended to be for the benefit of the Persons covered thereby and may be
enforced by such Persons).

(b) Either Party may assign its rights and obligations under this Agreement to
one or more members of its Group without the other Party’s consent; provided
that such member remains at all times during the Term a member of such Party’s
Group; provided, further, that no such assignment shall release such Party from
its obligations under this Agreement.

(c) Pluto shall have the right to assign this Agreement or any rights or
obligations under this Agreement (i) to any Subcontractor; provided that no such
assignment shall release Pluto from its obligations under this Agreement, and
(ii) to any third party in connection with the sale, transfer or other disposal
by Pluto or any of its Affiliates of businesses or operations that provide
Services under this Agreement.

Section 9.5 Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two (2) or more counterparts (including by
electronic or .pdf transmission), each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Delivery of
any signature page by facsimile, electronic or .pdf transmission shall be
binding to the same extent as an original signature page.

 

-26-



--------------------------------------------------------------------------------

Section 9.6 Entire Agreement; Conflicting Agreements.

(a) This Agreement, the other Ancillary Agreements, the Separation Agreement,
the Data Processing Agreement between the Parties relating to the processing of
personal information in connection with this Agreement (the “DPA”) and the
Business Combination Agreement, including any related annexes, Exhibits and
Schedules, as well as any other agreements and documents referred to herein and
therein, shall together constitute the entire agreement between the Parties
relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
the transactions contemplated hereby.

(b) In the event of any inconsistency between this Agreement and any Exhibit or
Schedule hereto with respect to any applicable Service, this Agreement shall
control with respect to such Service unless explicitly provided for otherwise in
such Exhibit or Schedule. In the event and to the extent that there shall be a
conflict among the provisions of this Agreement, the provisions of the DPA and
the provisions of the Separation Agreement, this Agreement shall control with
respect to the subject matter hereof, the DPA shall control with respect to the
subject matter thereof and the Separation Agreement shall control with respect
to all other matters.

Section 9.7 Severability. If any provision of this Agreement, or the application
of any provision to any Person or circumstance, is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. The Parties further agree that if any
provision contained herein is, to any extent, held invalid or unenforceable in
any respect under the Laws governing this Agreement, they shall take any actions
necessary to render the remaining provisions of this Agreement valid and
enforceable to the fullest extent permitted by Law and, to the extent necessary,
shall amend or otherwise modify this Agreement to replace any provision
contained herein that is held invalid or unenforceable with a valid and
enforceable provision giving effect to the intent of the Parties.

Section 9.8 Specific Performance. Subject to the provisions of Article VIII, in
the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Party who is, or is to
be, thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief in respect of its rights under this
Agreement. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss hereunder and that any defense in any Action for specific performance
that a remedy at law would be adequate is waived. Any requirements for the
securing or posting of any bond with such remedy are waived by each of the
Parties.

Section 9.9 No Set-Off. Except as expressly provided in this Agreement or as
otherwise mutually agreed to in writing by the Parties, neither Party nor any
member of its Group shall have any right of set-off or other similar rights with
respect to any amount required to be paid under this Agreement by such Party or
such member of its Group, on the one hand, to the other Party or any member of
such other Party’s Group, on the other hand.

 

-27-



--------------------------------------------------------------------------------

Section 9.10 Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party. No failure or delay by a Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 9.11 Interpretation.

(a) Unless the context of this Agreement otherwise requires:

(i) (A) words of any gender include each other gender and neuter form; (B) words
using the singular or plural number also include the plural or singular number,
respectively; (C) derivative forms of defined terms will have correlative
meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,” “herewith,”
“hereunder” and derivative or similar words refer to this entire Agreement;
(E) the terms “Article,” “Section,” “Exhibit,” and “Schedule” refer to the
specified Article, Section, Exhibit or Schedule of this Agreement and references
to “paragraphs” or “clauses” shall be to separate paragraphs or clauses of the
Section or subsection in which the reference occurs; (F) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (G) the word “or” shall be disjunctive but not exclusive; and
(H) the word “from” (when used in reference to a period of time) means “from and
including” and the word “through” (when used in reference to a period of time)
means “through and including”;

(ii) references to any federal, state, local, or foreign statute or Law shall
(A) include all rules and regulations promulgated thereunder and (B) be to that
statute or Law as amended, modified or supplemented from time to time; and

(iii) references to any Person include references to such Person’s successors
and permitted assigns, and in the case of any Governmental Authority, to any
Person succeeding to its functions and capacities.

(b) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent. The Parties acknowledge
that each Party and its attorney has reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(c) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. If any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action may be deferred until the next Business Day.

(d) The phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.”

 

-28-



--------------------------------------------------------------------------------

(e) The terms “writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.

(f) All monetary figures shall be in United States dollars unless otherwise
specified.

Section 9.12 Fulfillment of Obligations. Any obligation of any Party to any
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled by an Affiliate of such Party or member of such Party’s Group or any
of its or their Subcontractors, shall be deemed to have been performed,
satisfied or fulfilled by such Party.

Section 9.13 Affiliate or Group Status. To the extent that a Party is required
hereunder to take certain action with respect to entities designated in this
Agreement as such Party’s Affiliates or members of such Party’s Group, such
obligation shall apply to such entities only during such period of time that
such entities are Affiliates of such Party or members of such Party’s Group, as
applicable. To the extent that this Agreement requires an Affiliate of a Party
or a member of a Party’s Group to take or omit to take any action, such
obligation includes the obligation of such Party to cause such Affiliate or
member of its Group to take or omit to take such action.

Section 9.14 Force Majeure. Except for payment of amounts due, neither Party
shall be liable for any failure to perform or any delay in performing, and
neither Party shall be deemed to be in breach or default of any of its
covenants, agreements or obligations set forth in this Agreement, if, to the
extent and for so long as such failure, delay, breach or default is due to any
force majeure, including but not limited to natural disasters, pandemics or
other weather-related or natural conditions, the commencement, occurrence,
continuation or intensification of any war (whether or not declared), sabotage,
armed hostilities, civil unrest, military attacks or acts of terrorism
(including cyberattack or otherwise) or declaration of national emergency, civil
disturbance, strike, lockout, slowdown, riot, energy shortage, embargo, acts of
any Governmental Authority, systems failure, malfunction or disruption,
internet, electrical, power or other utilities failure, malfunction or
disruption, or any other event, cause or occurrence beyond its reasonable
control (a “Force Majeure”). In the event of any such Force Majeure, the
affected Party’s covenants, agreements and obligations under this Agreement that
are excused under this Section 9.14 shall be postponed for such time as its
performance is suspended or delayed on account thereof; provided that each Party
shall use commercially reasonable efforts to minimize the effect of any such
event. Such Party will promptly notify the other Party in writing upon learning
of the occurrence of any such event. Upon the cessation of such event, the
affected Party will use commercially reasonable efforts to resume its
performance with the least practicable delay. For clarity, in the event of any
such suspension or delay, the period for performance shall be extended for a
period equal to the time lost by reason of such suspension or delay.

Section 9.15 Local Country Agreements. Where required by Pluto or Spinco to
comply with applicable Law with respect to a country in connection with this
Agreement, or as otherwise mutually agreed by the Parties, each Party shall
cause the applicable member of its Group to enter into a local country agreement
(“LCA”) substantially in the form set forth in Exhibit D, with respect to such
jurisdiction and solely to the extent necessary to provide for such compliance.
Notwithstanding the foregoing, each of the Parties shall cause the applicable

 

-29-



--------------------------------------------------------------------------------

members of their respective Groups receiving or providing Services in such
countries to comply with this Agreement. Each Party shall be fully responsible
and liable for all obligations of the members of its Group under an LCA (unless
otherwise expressly set forth therein) and shall have the right to enforce this
Agreement (including the terms of all LCAs) on behalf of each member of its
Group that enters into an LCA, and to assert all rights and exercise and receive
the benefits of all remedies of each such member of its Group hereunder, to the
same extent as if such Party were such member of its Group. For clarity, the
amounts paid pursuant to this Agreement and any LCA shall apply in aggregate
across this Agreement and the LCAs. Pluto shall have no right to receive payment
more than once for the same Service Fee or other cost or expense.

[Signature page follows]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

PFIZER INC. By:  

/s/ Douglas E. Giordano

  Name: Douglas E. Giordano  

Title: Senior Vice President, Worldwide

          Business Development

UPJOHN INC. By:  

/s/ Sanjeev Narula

  Name: Sanjeev Narula   Title: Authorized Officer

[Signature Page to Transition Services Agreement (Pluto to Spinco)]